971 So.2d 901 (2007)
John SMITH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1317.
District Court of Appeal of Florida, Third District.
December 5, 2007.
Bennett H. Brummer, Public Defender, and Roy A. Heimlich, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Paulette R. Taylor, and Rolando Soler, Assistant Attorneys General, for appellee.
Before COPE, GREEN, and SALTER, JJ.
PER CURIAM.
We affirm defendant's conviction and the order denying defendant's new trial motion as we find no abuse of discretion in the trial court's rulings. See Rivera v. State, 859 So.2d 495, 512 (Fla.2003); Goodwin v. State, 751 So.2d 537, 546-47 (Fla. 1999). We remand this cause, however, with instructions that the court correct the defendant's judgment of conviction to reflect that he was convicted of attempted carjacking, a second degree felony.